Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed September 05, 2019. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are directed to a method for screening a cancer cell for a nucleolar hypertrophy reducing agent by contacting an isolated cancer cell characterized by nucleolar hypertrophy with a first test sample; and determining if the first test sample reduces the nucleolar hypertrophy in the isolated cancer cell and contacting the isolated cancer cell with a second test sample; and determining if the second test sample induces nucleolar hypertrophy in the isolated cancer cell.
 The closest prior art Giuliano et al. (US 2006/0094868 Applicant’s IDS) and Neumuller et al (ScienceSignaling.Org (2013); 6(289)ra70 (15 pages) are devoid  of the teaching of determining the first and second test sample. Although high throughput screening method is known in the art the cited prior wherein Giuliano teaches screening reagents/compounds (see abstract) wherein the screening is for large numbers of compounds for detecting human cancer cells for hypertrophy by contacting the cell with a test compound (see 0037, 0205, 0210, 0215-0216) wherein the cancer cell is Hela (as required by instant claim 15, see 0235) does not specifically disclose a high throughput screening method for reducing agents of nucleolar hypertrophy as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             06/29/22